DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is

not identically disclosed as set forth in section 102, if the differences between the claimed invention

and the prior art are such that the claimed invention as a whole would have been obvious before the

effective filing date of the claimed invention to a person having ordinary skill in the art to which the

claimed invention pertains. Patentability shall not be negated by the manner in which the invention

was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.

2. Ascertaining the differences between the prior art and the claims at issue.

3. Resolving the level of ordinary skill in the pertinent art.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.







Claim(s) 1,2,4-6,10 , 11 and 14-16 is/are rejected under 35 U.S.C. 102a2 as being anticipated by 

Alpinestars Research SRL (now referred to as “ALPINESTARS”) (WO 03/015549 A1)  in view of Palushaj

(US 2008/0090506 A1).


In regard to claim 1, Alpinestars discloses apparel in figures 1 and 2 and page 2, lines 11-17 of jacket and 

trousers of 10 and 12, comprising:

a fabric ( in the form of a jacket a 10 and trousers 12 having a surface in figures 1 and 2 and page 2 lines 

18-20 ; and

a grip element (on zones 28, 30, 34,32, 40,43,44,46 and 48 disposed on the surface(not numbered) , the 

grip element

comprising: elastomeric material ( as in page 3, lines 11-17) in contact

with the surface at the areas listed above of 28, 30,32,34,40,43,44,46 and 48 ; and grit material 

described on page 3, line 3 of an abrasive pumice in the elastomer mixture) at least

partially embedded in the elastomeric material. (See Alpinestars , pages 2 and 3 and figures 1 and 2).  

However, Alpinestars does not specifically disclose the  grit material at least partially protruding from a 

surface of the elastomeric material. 

Palushj discloses an apparel item of a glove with a fabric having a surface with the grip element 22 on 

the surface and grit material 22 that is at least partially embedded in the elastomeric material with the 

grit material that protrudes from a surface of the elastomeric material.  (See paras. (0037)-(0038) and 

figure 10.   Accordingly it would have been obvious to construct the   apparel item with the grit material 

at least partially protruding from a surface of the elastomeric material so that the grit can grip and     

also grab and abrade a surface it contacts.  The Palshaj    article is analogous art since it is apparel with a 

grit surface attached by an elastomeric material to the apparel. 

In regard to claim 2,  Alpine stars discloses the apparel as in claim 1 and further wherein the grip 

element is any one of those listed in claim 1 and is a first grip element, the apparel further comprising:

a second grip element that is any of the other areas listed in claim 1 that is not the first element and 

wherein lacking any of the grit material as discussed on page 3, lines 11-17 since it is optional that the 

abrasive pumice is in the mixture as desired.

In regard to claim 4 Alpinestars discloses the apparel as in claim 1 and wherein the grit material 

comprises at least one of sand, silica, silicon carbide, or alurnina since it is a pumice that contains silica 

as claimed as in page 3 line 13.

In regard to claim 5 Alpine stars discloses the apparel as in claim 1 and wherein the grip element 42 in 

figure 1 defines at least one opening 16 where the fabric is uncovered by the grip element 42 as in figure 

1.


In regard to claim 6 Alpine stars discloses the apparel as in claim 1 and, wherein the grip element 42 is a 

first grip element, the apparel further comprising:

a plurality of grip elements, wherein the first grip element 42 in figure 1 is one of the plurality of grip 

elements , wherein the plurality of grip elements defines a pattern, and wherein the pattern, 

30,32,34,40,43,44,46 and 48 has an aerial density of less than 75% as seen in figure 1.

In regard to claims 9 and 10 Alpinestars discloses the apparel as claimed in claim 1 and further wherein 

the grip element is a first grip element 42 and the surface is a first surface (on the front of the garment 

in figure 1) associated with a first portion of the apparel(the front in figure 1) , the apparel further 

comprising:



as listed above in regard to claims 1 and 9, associated with a second portion of the apparel such as the 

back as in figure 1 or the sleeves or legs in figures 1 or 2; and a second grip element such as 46 or any of 

the other listed areas as listed above in claim 1and disposed on the second portion of the apparel.

In regard to claim 9 Alpinestars discloses wherein the grip element is a first grip

element 46 and the surface is a first surface of the fabric of the jacket or trousers, the apparel further 

comprising:



a second surface 44 of the fabric, the second surface opposing the first surface on an area of the 

garment opposite the first such as on the opposite arm or leg of the garment; and a second grip element 

, wherein the second grip element is disposed on the second surface of the opposite leg or arm

sleeve of the garment as in the figures of 1 or 2 of Alpinestars.

The elastomeric material thickness is of at least the claimed dimension as claimed in claim 11 as seen in

the figures of 1 and 2 at any of the numbered areas listed in claim 1.

In regard to claim 14 Alpinestars inherently discloses a method to form an apparel, of the trousers and 

jacket as discussed above in regard to claim 1 and comprising: providing a portion of the apparel having 

a surface( not numbered as in figures 1 and 2);

forming a first one or more layers of elastomeric material 28, 30, 34,32, 40,43,44,46 and 48 onthe 

surface that is not the first area; disposing grit (grit material as discussed on page 3, lines 11-17 )since it 

is optional that the abrasive pumice is in the mixture onto at least a portion of the first one or more 

layers of elastomeric material ( such as nitrile rubber as in claim 7 of Alpinestars) ; and

forming a second one or more layers of elastomeric material( of the nitrile rubber as in clam 7 of 



pumice- that is silica) at least partially embedded in the second one or more layers of

elastomeric material( of the nitrile rubber) (See Alpinestars pages 2,3 and figures 1m2 and claims 1-11 of 

Alpinestars).  Palushj discloses an apparel item of a glove with a fabric having a surface with the grip 

element 22 on 

the surface and grit material 22 that is at least partially embedded in the elastomeric material with the 

grit material that protrudes from a surface of the elastomeric material.  (See paras. (0037)-(0038) and 

figure 10.   Accordingly it would have been obvious to construct the   apparel item with the grit material 

at least partially protruding from a surface of the elastomeric material so that the grit can grip and     

also grab and abrade a surface it contacts.  The Palshaj    article is analogous art since it is apparel with a 

grit surface attached by an elastomeric material to the apparel. 


In regard to claim 15, Alpinestars discloses the inherent method to form the apparel of claim 14, 

wherein the portion of the apparel of the jacket and trousers, 10 and 12, is a first portion of the apparel 

of the front at 42 in figure 1 , the method further comprising:

attaching the first portion of the apparel to a second portion of the apparel of sewing or bonding, 

welding are attached to other areas of the garment as claimed in claim 7 of the Alpinestars garment (See 

Alpinestars, claim 7 on page 4).

In regard to claim 16 Alpinestars discloses the inherent method to form the apparel of claim 15 of the 

jacket 10 or trousers 12 as in figures 1 and 2, further comprising: forming a third one or more layers of 

elastomeric material ( of any one of 28, 30, 32,34,36,38,40,42,44,46 and 48 that is not one of the first or

second areas of elastomeric material on a second surface on any of the other areas listed and numbers 

above of the second portion of the apparel such as on the front or back of the garments of the jacket 10 

or trousers as in figures 1nad 2.






Claims 3, 7 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alpinestars in view 

Of  Palushaj and  Bates (US 2010/0229278 A1).


 In regard to claim 3, Alpinestars  and Palushaj disclose the garment as claimed in claim 1. However, Alpinestars does


not disclose that the apparel is of a plastisol or silicone material. However, Bates discloses wherein the 

elastomeric material comprises at least one of plastisol or silicone at 30.

Bates discloses the apparel with the silicone or plastisol in paras. (0028) and (0036) and figures 3-5.

In regard to claim 7 Alpinestars discloses the apparel as claimed except for the silicone or plastisol 

material as being of a first or second color.

Bates discloses the material as being any of clear, black or any

color as desired and wherein the first grip element is a first color ( of black, clear or any color) and the 

second grip element is a second color ( of black , clear and any color) all as in para. (003) Accordingly it 

would have been obvious to one having ordinary skill in the art at the time of the invention to modify 

the apparel of Alpinestars with the teaching of Bates to construct the elastomeric material of any colors 

as desired and of more than one color that is a second color different than the first colored area so that a 

person would then grip an item in the one colored area and not in the second or vice versa such when 

certain items are better gripped by one area more than the other area based on the gripping abilities of 

the gripping materials in the different areas.

Bates in regard to claim 12 discloses wherein the fabric comprises at least one of cotton, lycra, rayon, 

polyester, or spandex as in para. (0036) of Bates.

In regard to claim 17 Alpinestars discloses the apparel as claimed except for the process and method of 

applying the elastomeric layers. Bates discloses in para. (0028) the method of applying the elastomeric 

materials as claimed. Bates discloses forming the first one or more layers of elastomeric material, 

depositing liquid elastomeric material onto the surface through a patterned screen; and




(0028).

Bates in regard to claim 18 discloses the method wherein the liquid elastomeric material is at least one 

of liquid plastisol or liquid silicone as listed in para. (0028) of Bates.

In regard to claim 19 Alpinestars discloses the apparel item with the gripping areas on different areas of 

the garment.   However, Alpinestars does not specifically disclose the screen printing of the two 

different areas of the elastomeric materials onto the apparel. The Alpinestars elastomeric material 

includes the grit of the pumice silica material into the elastomeric material Bates discloses the 

elastomeric material s being of a silicone material and applying it to the apparel with the screen printing 

method with a first pattern and then again with a second pattern and of different colors and then curing 

the materials to form the first and second grip elements located in different areas of the garment as 

desired and as claimed in claims 19 and 20 and attaching the first portion of the apparel to a second 

portion of the apparel. (See Alpinestars figures 1 and 2 and pages 1-4 and Bates paras. (0027-0036).

Accordingly it would have been obvious to one having ordinary skill in the art at the time of the 

invention to construct the Alpinestars garment with the gripping areas and to apply those areas using 

the method as claimed in claims 19 and 20 to construct the pattern and structure as claimed in claims 19 

and 20.

Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alpinestars in view of 

Palushaj  and Benini (US 2005/0114978 A1).

In regard to claim 8 Alpinestars and Palushaj disclose the jacket 10 and trousers 12 garment as claimed 

except for the wherein the grip element is a first grip element and , the apparel further comprising a 

second grip element, wherein the first grip element is disposed overlying the second grip element. 



layered onto the sticky substrate 50 as in figures 3-5 and paras. (0033) and (0048) . Accordingly it would 

have been obvious to one having ordinary skill in the art at the time the invention to modify the 

Alpinestars garment to further include a first sticky layer as in Benini and a second layer of the sticky 

protuberances to give additional gripping ability than using a single sticky griping material and to also 

include different griping areas in different areas of the garment such as on opposite sleeves or opposite 

legs. In regard to claim 13 Benini discloses wherein the apparel is a shirt and wherein the grip element 

62 is disposed on a shoulder portion at 62 of the shirt as in figure 10 of Benini .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The newly added Palushaj reference discloses the    article of apparel with the grit tht is at least partially protruding from a surface of the elastomeric material and that is within an epoxy application.  It would have been obvious to one having ordinary skill in the art a t the time of the invention to modify the elastomeric material by using an epoxy with the grit material as now claimed.   Using the epoxy elastomeric material with the grit as now claimed is an obvious modification of the garment of Alpinestars.   



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732